Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 8, 2021

                                    No. 04-20-00530-CV

                                 Abelardo G. GONZALEZ,
                                         Appellant

                                             v.

                           Isidro R. ALANIZ and Pedro Morales,
                                        Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020CVK001190D1
                         Honorable Jose A. Lopez, Judge Presiding


                                      ORDER

        On February 10, 2021, Appellant Abelardo G. Gonzalez, acting pro se, moved this court
to borrow a copy of the reporter’s record.
       Appellant is indigent, and the clerk of this court has sent Appellant a free copy.
Therefore, Appellant’s motion is MOOT.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2021.




                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court